Citation Nr: 0302301	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-18 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disease, including 
on an Agent Orange exposure basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had more than 4 years and 10 months of active 
service including most recently from January 1966 to April 
1969.  The Waco Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for skin disease in 
March 1997 and denied service connection for skin disease on 
an Agent Orange exposure basis in July 1998.  The veteran has 
appealed its decisions and the appeals are merged.


REMAND

In the veteran's August 1998 VA Form 9, he requested a 
hearing before a Board member at the Board of Veterans' 
Appeals (Board).  In January 2003, one was scheduled for him 
at the Board in April 2003.  Later in January 2003, the 
veteran indicated that he would like to have the hearing at 
the RO because he has been enrolled in a post-traumatic 
stress disorder treatment program which he does not want to 
miss.  

Accordingly, the veteran will be afforded an opportunity to 
be heard at a hearing before a traveling member of the Board. 

Accordingly, the case should be remanded to schedule the 
veteran for his hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).


